Title: VII. One of the Gallery on the Conduct of Madison, Page, and Carroll, [15 July 1790]
From: Unknown
To: 



[15 July 1790]

What shall we say to those men who, a few months ago, declared most solemnly that it was an unconstitutional act to fix by law the session of congress, and now give their votes for a cause which fixes by law the next session of congress? Those who have read the speeches of Mr. M——n, Mr. P-e, and Mr. C—1, as recorded in the 2d. volume of the Congressional Register, pages 425, 427, and 432, must now see with an astonishment mingled with grief, the names of those gentlemen on the Journal giving sanction to a law which they think unconstitutional. Mr. P-e, in his speech published a few days ago says that the law to be inconsistent with the constitution, should direct the adjournment to take place without the consent of the senate because the constitution is, that ‘neither house shall adjourn without the consent of the other:’ ingenious quibble! Compare it with his speech of last session, Congressional Record, 2d. vol. page 427, where he asked, ‘where was the necessity of adhering to a clause, which its warmest advocates must allow had no binding force, as it related to its main object, namely, the continuance of the two houses to sit in this city.’ He says in the latter part of his speech ‘that it might indeed be said upon a question concerning common adjournments, the two houses would do well to retain the right of adjourning without the consent of the president; but this is an extraordinary case.’ (A very extraordinary case —truly Mr. P! and so there must be an extraordinary deviation from the constitution to suit the case!) There are two sorts of adjournment, a common one and an uncommon one: the common one, when congress ought to fix by law that the temporary seat of government shall be at New-York is not binding and unconstitutional: the uncommon one when they are to adjourn to meet at Philadelphia, must be fixed by law and have the consent of the president; without this check, says this conscientious patriot, after getting to Philadelphia on an adjournment, they may be brought back to New-York; pray, Mr. P. will this check prevent congress adjourning back to New-York, if they are so disposed; if I remember right, the law only says the next session shall be at Philadelphia, and where is the check if the clause has no binding force, as was said by Mr. P. last session? It would be a prudent thing for some persons to think before they speak.—litera scripta manet!
What is become of another person’s oath which stuck in his throat last session, and prevented his voting for the Susquehannah? Has he swallowed it since that time? Or is it so long since he took it that he has forgot it? Or have the waters of the Patowmac the virtue of the Lethe, that those who drink of them lose their memory?
one of the gallery
